DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed 03/30/2021. Claims 1-22 are presently pending and are presented for examination
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/30/2021 has been entered. Claims 1-22 are pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection, 35 U.S.C. 112(b) rejection, and 35 U.S.C. 101 rejection previously set forth in the non-final Office action mailed 01/11/2021. Accordingly, the previous objections, 35 U.S.C. 112(b) rejections, and 35 U.S.C. 101 rejection have been withdrawn.
Response to Arguments
Applicant’s arguments filed 03/30/2021 have been fully considered. Some of the arguments are persuasive and have led to the previous rejections being withdrawn and replaced with new grounds of rejection. The other arguments have been fully considered but are not persuasive.
Regarding claims 1, 10, and 20:
With respect to claims 1, 10, and 20, regarding the prior art rejections under Soijer (US 2010/0168937 A1), hereinafter Soijer, Applicant has argued that “Soijer does not teach or suggest ‘using a [] mask positioned in a predefined manner relative to [a] [] route.’” Applicant has also argued that “Soijer does not teach or suggest, ‘generating an additional path segment connecting respective corners of the first mask and the second mask between the first planned route of the second vehicle and the second planned route of the second vehicle.’” The examiner agrees with 
Regarding claims 2-9, 11-19, and 21-22:
With respect to claims 5 and 14, regarding the prior art rejections under Soijer in combination with Wang, Applicant has argued that “Wang does not suggest or teach, ‘wherein the determining of the relation between the first planned route and the second planned route for the second vehicle comprises determining whether the first mask and the second mask overlap or are separated.’” The examiner agrees that Wang does not specifically teach that the first and second planned routes are for a “second vehicle,” and so the 35 U.S.C. 103 prior art rejections have been updated to more accurately describe the portions of the claim which are respectively taught by Soijer and Wang.
With respect to the dependent claims 2-9, 11-19, and 21-22, regarding the prior art rejections under Soijer in combination with Wang, Kumar et al. (US 9,599,993 B2), hereinafter Kumar, Woodman et al. (US 2017/0036771 A1), hereinafter Woodman, SWITKES et al. (US 2017/0308097 A1), hereinafter SWITKES, and Gurel et al. (US 9,588,516 B1), hereinafter Gurel, Applicant has argued that “the second references, namely, Wang, Kumar, Woodman, Switkes, and Gurel fail to cure the aforementioned defects of Soijer” with respect to the independent claims 1, 10, and 20. The examiner respectfully disagrees, and notes that the rejections for claims 1, 10, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, and 20:
The term "substantially" in claims 1, 10, and 20 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of the word “substantially” leads to indefiniteness regarding the definition of the word “parallel.”
Regarding claims 2-9, 11-19, and 21-22:
Since the independent claims 1, 10, and 20 are rejected as being indefinite under 35 U.S.C. 112(b), claims 2-9, 11-19, and 21-22 are also rejected under 35 U.S.C. 112(b), because of their dependency upon rejected independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 10-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Soijer in view of Wang.
Regarding claim 1:
		Soijer discloses the following limitations:
“A method comprising: determining a first route from a first position to a target waypoint for a first vehicle.” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose “a trajectory 1 of a lead aircraft MF with support points P.” The “trajectory 1,” “support points P,” and “lead aircraft MF” read on the “first route,” “target waypoint,” and “first vehicle” recited in the claim limitation, respectively.)
“determining a first planned route from a second position to a planned waypoint for a second vehicle following the first vehicle…” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose “an estimated trajectory 2 of a following aircraft FF with support points P' that were calculated based on the support points P on the trajectory 1 of the lead aircraft.” The “trajectory 2,” “support points P’,” and “following aircraft FF” read on the “first planned route,” “planned waypoint,” and “second vehicle” recited in the claim limitation, respectively.)
“determining that a direction of a second route for the first vehicle from the target waypoint to a next target waypoint is not substantially parallel with a direction of the first route.” (See at least Soijer ¶ 46 and FIG. 4, which disclose that each three successive support points lie on the arc of a circle, implying that 
“determining a second planned route for the second vehicle...” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose “an estimated trajectory 2 of a following aircraft FF with support points P'.”)
“wherein the second planned route for the second vehicle comprises a substantially parallel segment with the second route for the first vehicle...” (See at least Soijer ¶¶ 9, 11, 37, and FIG. 1-2b and 5, which disclose that the trajectory of the following aircraft is parallel to the trajectory of the lead aircraft.)
 “controlling movement of the second vehicle in response to determining a relation between the first planned route and the second planned route.” (See at least Soijer ¶¶ 20-21 and FIG. 2a-5, which disclose that “a following aircraft can be controlled along a calculated trajectory” that connects each of the support waypoints P’.)
Soijer does not fully disclose the following limitations. However, Soijer in combination with Wang does teach these limitations:
“determining a first planned route… using a first mask positioned in a predefined manner relative to the first route.” (See at least Wang col. 4 ll. 21-54 and FIG. 3B-4H, which disclose the use of rectangles to create a path segment that is offset from a first segment, as shown below. For example, in FIG. 4E, the rectangle that is extended from nodes A and B would read on the “first mask positioned in a predefined manner relative to the first route” as recited in the claim limitation. 
In the example disclosed by Wang, although the initial set of segments is representative of an obstacle, and is not representative of a first path taken by a 

    PNG
    media_image1.png
    283
    531
    media_image1.png
    Greyscale
	              
    PNG
    media_image2.png
    317
    266
    media_image2.png
    Greyscale

“determining a second planned route… using a second mask positioned in a predefined manner relative to the second route.” (See at least Wang col. 4 ll. 21-54 and FIG. 3B-4H, which disclose the use of rectangles to create a path that is offset from a first segment, as shown above. For example, in FIG. 4E, the rectangle that is extended from nodes B and C would read on the “second mask positioned in a predefined manner relative to the second route” as recited in the claim limitation.
Similarly to the previous claim limitation, although the initial set of segments is representative of an obstacle, and is not representative of a first path taken by a first vehicle, the reference still teaches the claim limitation, especially when considering that this limitation is taught in combination with Soijer, which 
“wherein the second planned route… comprises a substantially parallel segment with the second route… in at least the second mask.” (See at least Wang col. 4 ll. 21-54 and FIG. 3B-4H, which disclose that since rectangles are used to offset the path, each set of segments is parallel to each other. For example, in FIG. 4E, the original segment from nodes B to C, which is similar to the “second route,” is parallel to the offset path that is created from extending the rectangle by a distance NBC. This new path reads on the “second planned route” recited in the claim limitation.
Similarly to the previous claim limitation, although the initial set of segments is representative of an obstacle, and is not representative of a first path taken by a first vehicle, the reference still teaches the claim limitation, especially when considering that this limitation is taught in combination with Soijer, which has a clear disclosure of constructing two parallel routes for a lead vehicle and a following vehicle (see at least Soijer ¶¶ 9, 11, and FIG. 1 and 5).)
“generating an additional path segment connecting respective corners of the first mask and the second mask between the first planned route of the second vehicle and the second planned route of the second vehicle.” (See at least Wang col. 4 ll. 21-54 and FIG. 3B-4H, which disclose that if there are empty spaces between the extended rectangles, their corners are connected to create additional path segments. For example, in FIG. 4G, the rectangle that is extended from nodes D and E reads on the “first mask,” the rectangle that is extended from nodes E and F reads on the “second mask,” and the corners of each of these rectangles is 
Although Wang uses the broad term “agents” instead of “vehicles” to describe what follows the generated navigational paths, the reference still reads on the claim limitation. Additionally, Soijer makes it clear that the generated paths it discloses are for a “lead aircraft” and a “following aircraft.” As explained above regarding the claim limitations that are taught by Soijer, the “following aircraft” reads on the “second vehicle” recited in the claim. See at least Soijer ¶ 20 and FIG. 1.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer by using rectangular “masks” when constructing navigational paths as taught by Wang, because using simplified representations like this can reduce the amount of required computation. (See at least Wang col. 1 ll. 20-23.)
	Regarding claim 2:
Soijer in combination with Wang discloses the “method as claimed in claim 1,” and Soijer further discloses “controlling at least one of a speed, an acceleration, a direction of movement and a position of a next planned waypoint of the second vehicle in response to the determining of a relation between the first planned route and the second planned route.” (See at least Soijer ¶¶ 20-24 and FIG. 2a-5, which disclose that the “following aircraft can be controlled along a calculated trajectory” that connects each of the support waypoints P’ based on parameters such as the longitudinal, lateral, and vertical deviations Δx, Δy, and Δz, the nominal speed, acceleration, and climbing rate, the curvature of the trajectory of the following aircraft, and the ground course 
Note that under the broadest reasonable interpretation (BRI) of claim 2, consistent with the specification, “controlling at least one of a speed, an acceleration, a direction of movement and a position of a next planned waypoint of the second vehicle in response to the determining of a relation between the first planned route and the second planned route” is treated as an alternative limitation. The applicant has elected to use “at least one of… and” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “-acceleration” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 3:
Soijer in combination with Wang discloses the “method as claimed in claim 1,” and Wang further discloses “wherein at least one of the first mask or the second mask comprises a rectangle.” (See at least Wang col. 1 l. 34-col. 2 l. 3, col. 4 ll. 21-54, and FIG. 4D-4H, which disclose the use of rectangles to achieve an offset path from an initial path. These rectangles read on the “masks” recited in the claim.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer by using rectangular “masks” when constructing navigational paths as taught by Wang, because using simplified representations like this can reduce the amount of required computation. (See at least Wang col. 1 ll. 20-23.)
	Regarding claim 4:
Soijer in combination with Wang discloses the “method as claimed in claim 3,” and Soijer in combination with Wang further discloses the following limitations:
“wherein a length of one side of the rectangle substantially equals a length of the first route or the second route of the first vehicle and extends in parallel with the first route or the second route.” (See at least Wang ¶ col. 4 ll. 21-54 and FIG. 4D-4H, which disclose that the rectangles are extended from nodes of an original set of segments in order to create the offset path. For example, in the convex polygon illustration shown in FIG. 4E below, the rectangle that extends from nodes D and E has a length equal to the first segment DE. The rectangle then extends in parallel with this original segment to create the offset route.
As was explained regarding claim 1, the original segments in the examples disclosed by Wang are considered to be similar to the first vehicle’s routes. Even though the original segments are representative of an obstacle and not a vehicle path, this method of using rectangular masks to create an offset navigational path works in the same way for both applications, and so the original segment DE reads on the “first route” of the first vehicle as recited in the claim limitation. Additionally, as was explained regarding claim 1, Soijer has a clear disclosure of constructing two parallel routes for a lead vehicle and a following vehicle (see at least Soijer ¶¶ 9, 11, and FIG. 1 and 5), and so the combination of Soijer and Wang teaches this claim limitation.)

    PNG
    media_image3.png
    246
    400
    media_image3.png
    Greyscale

“and wherein a second substantially parallel side of the rectangle represents the first planned route or the second planned route of the second vehicle.” (See at least Wang ¶ col. 4 ll. 21-54 and FIG. 4D-4H, which disclose that the rectangles are extended from nodes of an original segment in order to create the offset path. For example, in the convex polygon illustration in FIG. 4E, the rectangle that is extended from nodes D and E creates an offset path that is parallel to the original segment. The offset path segment reads on the “first planned route” as recited in the claim limitation.)
Although Wang uses the broad term “agents” instead of “vehicles” to describe what follows the generated navigational paths, the reference still teaches the claim limitations. Additionally, Soijer makes it clear that the generated paths it discloses are for a “lead aircraft” and a “following aircraft.” As explained above regarding claim 1, the “lead aircraft” and the “following aircraft” read on the “first vehicle” and the “second vehicle” recited in the claim, respectively. See at least Soijer ¶ 20 and FIG. 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer by using sides of rectangles to represent different navigational paths as taught by Wang, because using simplified representations like this can reduce the amount of required computation. (See at least Wang col. 1 ll. 20-23.)
Regarding claim 5:
Soijer in combination with Wang discloses the “method as claimed in claim 1,” and Wang further discloses “wherein the determining of the relation between the first planned route and the second planned route for the second vehicle comprises determining whether the first mask and the second mask overlap or are separated.” (See at least Wang col. 4 ll. 21-54 and FIG. 3B and “concave polygon” example shown to the left below, the rectangles overlap, and in the “convex polygon” example shown to the right below, the rectangles are separated.

    PNG
    media_image4.png
    183
    522
    media_image4.png
    Greyscale

Although Wang uses the broad term “agents” instead of “vehicles” to describe what follows the generated navigational paths, the reference still reads on the claim limitation. Additionally, Soijer makes it clear that the generated paths it discloses are for a “lead aircraft” and a “following aircraft.” As explained above regarding claim 1, the “following aircraft” reads on the “second vehicle” recited in the claim limitation. See at least Soijer ¶ 20 and FIG. 1.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer by determining whether the rectangles overlap as taught by Wang, because using simplified representations like this can reduce the amount of required computation. (See at least Wang col. 1 ll. 20-23.)
	Regarding claim 10:
		Soijer discloses the following limitations:
“An apparatus comprising at least one processor and at least one memory including computer program code.” (See at least Soijer Abstract, ¶ 21, and claim 1, which disclose autopilot and autothrottle systems, which inherently disclose a processor and memory.)
“the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: determining a first route from a first position to a target waypoint for a first vehicle.” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose “a trajectory 1 of a lead aircraft MF with support points P.” The “trajectory 1,” “support points P,” and “lead aircraft MF” read on the “first route,” “target waypoint,” and “first vehicle” recited in the claim limitation, respectively.)
“determining a first planned route from a second position to a planned waypoint for a second vehicle following the first vehicle...” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose “an estimated trajectory 2 of a following aircraft FF with support points P' that were calculated based on the support points P on the trajectory 1 of the lead aircraft.” The “trajectory 2,” “support points P’,” and “following aircraft FF” read on the “first planned route,” “planned waypoint,” and “second vehicle” recited in the claim limitation, respectively.)
“determining that a direction of a second route for the first vehicle from the target waypoint to a next target waypoint is not substantially parallel with a direction of the first route.” (See at least Soijer ¶ 46 and FIG. 4, which disclose that each three successive support points lie on the arc of a circle, implying that they cannot lie on a straight line, meaning two successive routes cannot be parallel to each other.)
“determining a second planned route for the second vehicle...” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose “an estimated trajectory 2 of a following aircraft FF with support points P'.”
“wherein the second planned route for the second vehicle comprises a substantially parallel segment with the second route for the first vehicle...” (See at least Soijer ¶¶ 9, 11, 37, and FIG. 1-2b and 5, which disclose that the trajectory of the following aircraft is parallel to the trajectory of the lead aircraft.)
“controlling movement of the second vehicle in response to determining a relation between the first planned route and the second planned route.” (See at least Soijer ¶¶ 20-21 and FIG. 2a-5, which disclose that “a following aircraft can be controlled along a calculated trajectory” that connects each of the support waypoints P’.)
Soijer does not fully disclose the following limitations. However, Soijer in combination with Wang does teach these limitations:
“determining a first planned route… using a first mask positioned in a predefined manner relative to the first route.” (See at least Wang col. 4 ll. 21-54 and FIG. 3B-4H, which disclose the use of rectangles to create a path segment that is offset from a first segment, as shown below. For example, in FIG. 4E, the rectangle that is extended from nodes A and B would read on the “first mask positioned in a predefined manner relative to the first route” as recited in the claim limitation. 
In the example disclosed by Wang, although the initial set of segments is representative of an obstacle, and is not representative of a first path taken by a first vehicle, the reference still teaches the claim limitation. Whether avoiding contact with a stationary obstacle or a first moving vehicle, this method of using rectangular masks to create an offset navigational path works in the same way for both applications. Additionally, as was explained above regarding the previous claim limitations, Soijer has a clear disclosure of constructing two parallel routes 

    PNG
    media_image1.png
    283
    531
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    317
    266
    media_image2.png
    Greyscale

“determining a second planned route… using a second mask positioned in a predefined manner relative to the second route.” (See at least Wang col. 4 ll. 21-54 and FIG. 3B-4H, which disclose the use of rectangles to create a path that is offset from a first segment, as shown above. For example, in FIG. 4E, the rectangle that is extended from nodes B and C would read on the “second mask positioned in a predefined manner relative to the second route” as recited in the claim limitation.
Similarly to the previous claim limitation, although the initial set of segments is representative of an obstacle, and is not representative of a first path taken by a first vehicle, the reference still teaches the claim limitation, especially when considering that this limitation is taught in combination with Soijer, which has a clear disclosure of constructing two parallel routes for a lead vehicle and a following vehicle (see at least Soijer ¶¶ 9, 11, and FIG. 1 and 5).)
“wherein the second planned route… comprises a substantially parallel segment with the second route… in at least the second mask.” (See at least Wang col. 4 ll. 21-54 and FIG. 3B-4H, which disclose that since rectangles are used to offset the BC. This new path reads on the “second planned route” recited in the claim limitation.
Similarly to the previous claim limitation, although the initial set of segments is representative of an obstacle, and is not representative of a first path taken by a first vehicle, the reference still teaches the claim limitation, especially when considering that this limitation is taught in combination with Soijer, which has a clear disclosure of constructing two parallel routes for a lead vehicle and a following vehicle (see at least Soijer ¶¶ 9, 11, and FIG. 1 and 5).)
“generating an additional path segment connecting respective corners of the first mask and the second mask between the first planned route of the second vehicle and the second planned route of the second vehicle.” (See at least Wang col. 4 ll. 21-54 and FIG. 3B-4H, which disclose that if there are empty spaces between the extended rectangles, their corners are connected to create additional path segments. For example, in FIG. 4G, the rectangle that is extended from nodes D and E reads on the “first mask,” the rectangle that is extended from nodes E and F reads on the “second mask,” and the corners of each of these rectangles is connected to create additional path segments between the first and second planned route segments.
Although Wang uses the broad term “agents” instead of “vehicles” to describe what follows the generated navigational paths, the reference still reads on the claim limitation. Additionally, Soijer makes it clear that the generated “lead aircraft” and a “following aircraft.” As explained above regarding the claim limitations that are taught by Soijer, the “following aircraft” reads on the “second vehicle” recited in the claim. See at least Soijer ¶ 20 and FIG. 1.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer by using rectangular “masks” when constructing navigational paths as taught by Wang, because using simplified representations like this can reduce the amount of required computation. (See at least Wang col. 1 ll. 20-23.)
	Regarding claim 11:
Soijer in combination with Wang discloses the “apparatus as claimed in claim 10,” and Soijer further discloses that the apparatus is “configured to control at least one of a speed, an acceleration, a direction of movement and a position of a next planned waypoint of the second vehicle in response to the determining of a relation between the first planned route and the second planned route.” (See at least Soijer ¶¶ 20-24 and FIG. 2a-5, which disclose that the “following aircraft can be controlled along a calculated trajectory” that connects each of the support waypoints P’ based on parameters such as the longitudinal, lateral, and vertical deviations Δx, Δy, and Δz, the nominal speed, acceleration, and climbing rate, the curvature of the trajectory of the following aircraft, and the ground course angle. Since the aircraft’s acceleration is one of the parameters that is controlled, this reference reads on the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 11, consistent with the specification, the apparatus being “configured to control at least one of a speed, an acceleration, a direction of movement and a position of a next planned waypoint of the second vehicle in response to the determining of a relation between the first planned route and the 
	Regarding claim 12:
Soijer in combination with Wang discloses the “apparatus as claimed in claim 10,” and Wang further discloses that the apparatus is “configured to process at least one of the determinations based on at least one of the first mask or the second mask comprising a rectangle.” (See at least Wang col. 1 l. 34-col. 2 l. 3, col. 4 ll. 21-54, and FIG. 4D-4H, which disclose the use of rectangles to achieve an offset path from an initial path. These rectangles read on the “masks” recited in the claim.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer by using rectangular “masks” when constructing navigational paths as taught by Wang, because using simplified representations like this can reduce the amount of required computation. (See at least Wang col. 1 ll. 20-23.)
	Regarding claim 13:
Soijer in combination with Wang discloses the “apparatus as claimed in claim 12,” and Soijer in combination with Wang further discloses the following limitations:
“wherein a length of one side of the rectangle substantially equals a length of the first route or the second route of the first vehicle and extends in parallel with the first route or the second route.”  (See at least Wang ¶ col. 4 ll. 21-54 and FIG. 4D-4H, which disclose that the rectangles are extended from nodes of an original set of segments in order to create the offset path. For example, in the convex polygon 
As was explained regarding claim 10, the original segments in the examples disclosed by Wang are considered to be similar to the first vehicle’s routes. Even though the original segments are representative of an obstacle and not a vehicle path, this method of using rectangular masks to create an offset navigational path works in the same way for both applications, and so the original segment DE reads on the “first route” of the first vehicle as recited in the claim limitation. Additionally, as was explained regarding claim 10, Soijer has a clear disclosure of constructing two parallel routes for a lead vehicle and a following vehicle (see at least Soijer ¶¶ 9, 11, and FIG. 1 and 5), and so the combination of Soijer and Wang teaches this claim limitation.)

    PNG
    media_image5.png
    240
    386
    media_image5.png
    Greyscale

“and wherein a second substantially parallel side of the rectangle represents the first planned route or the second planned route of the second vehicle.” (See at least Wang ¶ col. 4 ll. 21-54 and FIG. 4D-4H, which disclose that the rectangles are extended from nodes of an original segment in order to create the offset path. For example, in the convex polygon illustration in FIG. 4E, the rectangle that is extended from nodes D and E creates an offset path that is parallel to the original 
Although Wang uses the broad term “agents” instead of “vehicles” to describe what follows the generated navigational paths, the reference still teaches the claim limitations. Additionally, Soijer makes it clear that the generated paths it discloses are for a “lead aircraft” and a “following aircraft.” As explained above regarding claim 1, the “lead aircraft” and the “following aircraft” read on the “first vehicle” and the “second vehicle” recited in the claim, respectively. See at least Soijer ¶ 20 and FIG. 1.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer by using sides of rectangles to represent different navigational paths as taught by Wang, because using simplified representations like this can reduce the amount of required computation. (See at least Wang col. 1 ll. 20-23.)
Regarding claim 14:
Soijer in combination with Wang discloses the “apparatus as claimed in claim 10,” and Wang further discloses that the apparatus is “configured to determine the relation between the first planned route and the second planned route for the second vehicle based on determination whether the first mask and the second mask overlap or are separated.” (See at least Wang col. 4 ll. 21-54 and FIG. 3B and 4E-4H, which disclose determining whether the extended rectangles overlap. In the “concave polygon” example shown to the left below, the rectangles overlap, and in the “convex polygon” example shown to the right below, the rectangles are separated.

    PNG
    media_image4.png
    183
    522
    media_image4.png
    Greyscale

Although Wang uses the broad term “agents” instead of “vehicles” to describe what follows the generated navigational paths, the reference still reads on the claim limitation. Additionally, Soijer makes it clear that the generated paths it discloses are for a “lead aircraft” and a “following aircraft.” As explained above regarding claim 1, the “following aircraft” reads on the “second vehicle” recited in the claim limitation. See at least Soijer ¶ 20 and FIG. 1.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Wang by determining whether the rectangles overlap as taught by Wang, because using simplified representations like this can reduce the amount of required computation. (See at least Wang col. 1 ll. 20-23.)
Regarding claim 15:
Soijer in combination with Wang discloses the “apparatus as claimed in claim 14,” and Wang further discloses the following limitations:
“in response to determining that the masks overlap, shorten the first planned route by moving the planned waypoint towards the second position and generate a new starting point for the second planned route at a side of the second mask extending substantially in parallel with the second route between first and second ends of the second mask.” (See at least Wang col. 4 ll. 21-54 and FIG. 3B and 4E-4H, which disclose a routing system using a series of rectangles. If it is determined 

    PNG
    media_image6.png
    119
    220
    media_image6.png
    Greyscale
	
    PNG
    media_image7.png
    196
    465
    media_image7.png
    Greyscale

“in response to determining that the masks are separated, generate an additional route segment for the second vehicle between the planned waypoint and a next planned waypoint, wherein the next planned waypoint comprises a planned starting point of the second planned route at an edge of the second mask.” (See at least Wang col. 4 ll. 21-54 and FIG. 3B and 4E-4H, which disclose a routing system using a series of rectangles. If it is determined that the rectangles do not overlap, the route segments are extended. For example, as shown below, since the rectangles in FIG. 4E are separated, two additional route segments are created in FIG. 4H to fill the void between the two rectangles. These additional route segments are created between the ending point of the first rectangle and the starting point of the second rectangle. The starting point of the second rectangle reads on the “next planned waypoint” recited in the claim limitation.

    PNG
    media_image6.png
    119
    220
    media_image6.png
    Greyscale
		
    PNG
    media_image8.png
    231
    466
    media_image8.png
    Greyscale

Although Wang uses the broad term “agents” instead of “vehicles” to describe what follows the generated navigational paths, the reference still reads on the claim limitation. Additionally, Soijer makes it clear that the generated paths it discloses are for a “lead aircraft” and a “following aircraft.” As explained above regarding claim 1, the “following aircraft” reads on the “second vehicle” recited in the claim limitation. See at least Soijer ¶ 20 and FIG. 1.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Wang by determining whether the rectangles overlap as taught by Wang, because using simplified representations like this can reduce the amount of required computation. (See at least Wang col. 1 ll. 20-23.)
	Regarding claim 20:
		Soijer discloses the following limitations:
“A computer program product comprising a non-transitory computer readable storage medium and program code instructions stored thereon.” (See at least Soijer Abstract, ¶ 21, and claim 1, which disclose autopilot and autothrottle systems, which inherently disclose a computer and program code instructions.)
“the program code instructions configured, upon execution by at least a processor, for causing an apparatus to perform a method comprising at least: determining a first route from a first position to a target waypoint for a first “a trajectory 1 of a lead aircraft MF with support points P.” The “trajectory 1,” “support points P,” and “lead aircraft MF” read on the “first route,” “target waypoint,” and “first vehicle” recited in the claim limitation, respectively.)
“determining a first planned route from a second position to a planned waypoint for a second vehicle following the first vehicle...” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose “an estimated trajectory 2 of a following aircraft FF with support points P' that were calculated based on the support points P on the trajectory 1 of the lead aircraft.” The “trajectory 2,” “support points P’,” and “following aircraft FF” read on the “first planned route,” “planned waypoint,” and “second vehicle” recited in the claim limitation, respectively.)
“determining that a direction of a second route for the first vehicle from the target waypoint to a next target waypoint is not substantially parallel with a direction of the first route.” (See at least Soijer ¶ 46 and FIG. 4, which disclose that each three successive support points lie on the arc of a circle, implying that they cannot lie on a straight line, meaning two successive routes cannot be parallel to each other.)
“determining a second planned route for the second vehicle...” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose “an estimated trajectory 2 of a following aircraft FF with support points P'.”)
“wherein the second planned route for the second vehicle comprises a substantially parallel segment with the second route for the first vehicle...” (See at least Soijer ¶¶ 9, 11, 37, and FIG. 1-2b and 5, which disclose that the trajectory of the following aircraft is parallel to the trajectory of the lead aircraft.)
“controlling movement of the second vehicle in response to determining a relation between the first planned route and the second planned route.” (See at least Soijer ¶¶ 20-21 and FIG. 2a-5, which disclose that “a following aircraft can be controlled along a calculated trajectory” that connects each of the support waypoints P’.)
Soijer does not fully disclose the following limitations. However, Soijer in combination with Wang does teach these limitations:
“determining a first planned route… using a first mask positioned in a predefined manner relative to the first route.” (See at least Wang col. 4 ll. 21-54 and FIG. 3B-4H, which disclose the use of rectangles to create a path segment that is offset from a first segment, as shown below. For example, in FIG. 4E, the rectangle that is extended from nodes A and B would read on the “first mask positioned in a predefined manner relative to the first route” as recited in the claim limitation. 
In the example disclosed by Wang, although the initial set of segments is representative of an obstacle, and is not representative of a first path taken by a first vehicle, the reference still teaches the claim limitation. Whether avoiding contact with a stationary obstacle or a first moving vehicle, this method of using rectangular masks to create an offset navigational path works in the same way for both applications. Additionally, as was explained above regarding the previous claim limitations, Soijer has a clear disclosure of constructing two parallel routes for a lead vehicle and a following vehicle (see at least Soijer ¶¶ 9, 11, and FIG. 1 and 5), and so the combination of Soijer and Wang teaches this claim limitation.)

    PNG
    media_image1.png
    283
    531
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    317
    266
    media_image2.png
    Greyscale

“determining a second planned route… using a second mask positioned in a predefined manner relative to the second route.” (See at least Wang col. 4 ll. 21-54 and FIG. 3B-4H, which disclose the use of rectangles to create a path that is offset from a first segment, as shown above. For example, in FIG. 4E, the rectangle that is extended from nodes B and C would read on the “second mask positioned in a predefined manner relative to the second route” as recited in the claim limitation.
Similarly to the previous claim limitation, although the initial set of segments is representative of an obstacle, and is not representative of a first path taken by a first vehicle, the reference still teaches the claim limitation, especially when considering that this limitation is taught in combination with Soijer, which has a clear disclosure of constructing two parallel routes for a lead vehicle and a following vehicle (see at least Soijer ¶¶ 9, 11, and FIG. 1 and 5).)
“wherein the second planned route… comprises a substantially parallel segment with the second route… in at least the second mask.” (See at least Wang col. 4 ll. 21-54 and FIG. 3B-4H, which disclose that since rectangles are used to offset the path, each set of segments is parallel to each other. For example, in FIG. 4E, the original segment from nodes B to C, which is similar to the “second route,” is BC. This new path reads on the “second planned route” recited in the claim limitation.
Similarly to the previous claim limitation, although the initial set of segments is representative of an obstacle, and is not representative of a first path taken by a first vehicle, the reference still teaches the claim limitation, especially when considering that this limitation is taught in combination with Soijer, which has a clear disclosure of constructing two parallel routes for a lead vehicle and a following vehicle (see at least Soijer ¶¶ 9, 11, and FIG. 1 and 5).)
“generating an additional path segment connecting respective corners of the first mask and the second mask between the first planned route of the second vehicle and the second planned route of the second vehicle.” (See at least Wang col. 4 ll. 21-54 and FIG. 3B-4H, which disclose that if there are empty spaces between the extended rectangles, their corners are connected to create additional path segments. For example, in FIG. 4G, the rectangle that is extended from nodes D and E reads on the “first mask,” the rectangle that is extended from nodes E and F reads on the “second mask,” and the corners of each of these rectangles is connected to create additional path segments between the first and second planned route segments.
Although Wang uses the broad term “agents” instead of “vehicles” to describe what follows the generated navigational paths, the reference still reads on the claim limitation. Additionally, Soijer makes it clear that the generated paths it discloses are for a “lead aircraft” and a “following aircraft.” As explained above regarding the claim limitations that are taught by Soijer, the “following aircraft” reads on the “second vehicle” recited in the claim. See at least Soijer ¶ 20 and FIG. 1.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer by using rectangular “masks” when constructing navigational paths as taught by Wang, because using simplified representations like this can reduce the amount of required computation. (See at least Wang col. 1 ll. 20-23.)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Soijer in view of Wang as applied to claims 1 and 10 above, and further in view of Hutton (US 6,405,124 B1), hereinafter Hutton.
Regarding claim 6:
Soijer in combination with Wang discloses the “method as claimed in claim 1,” and Soijer further discloses the following limitations:
“controlling the determination of the planned waypoint of the second vehicle so that the planned waypoint of the second vehicle is not set further towards the direction of the second route for the first vehicle than a next planned target waypoint of the second vehicle.”  (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose that each vehicle’s trajectory is parallel to each other and kept apart from each other by a distance yACT, meaning that none of the second vehicle’s waypoints will be any closer to the first vehicle’s route than any other waypoint.)
“controlling the determination of a planned waypoint for the second vehicle so that the planned waypoint does not intersect with a determined route of the first vehicle.” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose that each vehicle’s trajectory is parallel to each other and kept apart from each other by a distance yACT
“and controlling a length of a planned route of the second vehicle between successive planned waypoints so that the planned route does not extend past turning points of the first vehicle.” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose that each vehicle’s trajectory is parallel to each other and kept apart from each other by a distance yACT, meaning that the trajectories never intersect with each other and that the trajectory of the following vehicle would never extend past the turning point of the lead vehicle.)
Soijer in combination with Wang does not specifically disclose the following limitations. However, Hutton does teach these limitations:
“taking a control action in response to determining that a distance between the planned waypoint of the second vehicle and the first position of the first vehicle exceeds a predetermined threshold.” (See at least Hutton col. 5 ll. 14-44, col. 6 ll. 37-55, and FIG. 5, which disclose a “maximum allowable offset distance Xmax” between a “shadow aircraft” and a “true aircraft.” This “maximum allowable offset distance Xmax” reads on the “predetermined threshold” recited in the claim limitation. These sections also disclose that the aircraft can be controlled by an operator or an autopilot system to guide the aircraft according to the determined offset path.)
“controlling determination of a planned waypoint for the second vehicle so that if the first vehicle has more than one waypoint remaining, the following waypoint of the first vehicle defines a maximum amount of spatial offset for the second planned route for the second vehicle.” (See at least Hutton col. 5 ll. 14-44, col. 6 ll. 37-55, and FIG. 5, which disclose an example in which the true aircraft has four waypoints on its path, and the remaining waypoints are used to determine the “maximum allowable offset distance Xmax” between the “true aircraft” and “shadow aircraft.” In this example, the “shadow aircraft” and the “true aircraft” read on the “first vehicle” and “second vehicle” respectively, and the “maximum allowable offset distance Xmax” reads on the “maximum amount of spatial offset for the second planned route” as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Wang by maintaining a maximum offset distance between the paths of the aircraft as taught by Hutton, because this ensures that there is a sufficient leg length for performing the turns between waypoints. (See at least Hutton col. 5 ll. 14-35 and FIG. 5.)
Claims 7, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Soijer in view of Wang as applied to claims 1 and 10 above, and further in view of Kumar.
	Regarding claim 7:
Soijer in combination with Wang discloses the “method as claimed in claim 1,” but does not specifically disclose “generating a formation of the first vehicle and at least one second vehicle based on predetermined parameters provided for the formation.” However, Kumar does teach this limitation. (See at least Kumar col. 2 ll. 59-67, which disclose a controller that calculates optimum trajectory paths based on weighting factors and overlap constraints, and then sends commands to control the vehicles based on the calculated trajectory paths. The “optimum trajectory paths” read on the “formation,” and the “weighting factors” and “overlap constraints” both read on the “predetermined parameters” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Wang by creating the vehicle trajectories based on certain parameters as taught 
Regarding claim 9:
Soijer in combination with Wang discloses the “method as claimed in claim 1,” but does not specifically disclose the following limitations. However, Kumar does teach these limitations:
“initially generating a vehicle formation as a line formation of a plurality of vehicles comprising the first vehicle, the second vehicle, and at least one further vehicle.” (See at least Kumar col. 20 ll. 14-25 and FIG. 1, which disclose a grid formation of quadrotors that consists of several line formations.)
“checking a predetermined minimum distance between at least two respective vehicles of the plurality of vehicles of the vehicle formation.” (See at least Kumar col. 20 ll. 14-25 and FIG. 1, which disclose an example in which the quadrotors are in a grid formation and kept at a set separation distance, with a grid spacing of 35 cm or a propeller tip spacing of 14 cm.)
“and moving every other respective vehicle of the plurality of vehicles backwards so that a sideway spacing between the plurality of vehicles remains substantially the same.” (See at least Kumar col. 20 ll. 14-25 and FIG. 1, which disclose that the quadrotors can be flown in a grid formation and controlled so that there is a set separation distance between each of them.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Wang by maintaining a separation distance between vehicles in a grid formation consisting of several line formations as taught by Kumar, because if the vehicles “follow each other at a safe time separation,” this ensures that each of their trajectories does not “intersect or come within an unsafe distance” of the other vehicles’ trajectories. (See at least Kumar col. 10 ll. 24-41 and col. 20 ll. 14-25.)
	Regarding claim 18:
Soijer in combination with Wang discloses the “apparatus as claimed in claim 10,” but does not specifically disclose the following limitations. However, SWITKES does teach these limitations:
“initially generate a vehicle formation as a line formation of a plurality of vehicles comprising the first vehicle, the second vehicle, and at least one further vehicle.” (See at least Kumar col. 20 ll. 14-25 and FIG. 1, which disclose a grid formation of quadrotors that consists of several line formations.)
“check a predetermined minimum distance between at least two respective vehicles of the plurality of vehicles of the vehicle formation.” (See at least Kumar col. 20 ll. 14-25 and FIG. 1, which disclose an example in which the quadrotors are in a grid formation and kept at a set separation distance, with a grid spacing of 35 cm or a propeller tip spacing of 14 cm.)
“move every other respective vehicle of the plurality of vehicles backwards so that a sideway spacing between the plurality of vehicles remains substantially the same.” (See at least Kumar col. 20 ll. 14-25 and FIG. 1, which disclose that the quadrotors can be flown in a grid formation and controlled so that there is a set separation distance between each of them.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Wang by maintaining a separation distance between vehicles in a grid formation consisting of several line formations as taught by Kumar, because if the vehicles “follow each other at a safe time separation,” this ensures that each of their trajectories does not “intersect or come within an unsafe distance” of the other vehicles’ trajectories. (See at least Kumar col. 10 ll. 24-41 and col. 20 ll. 14-25.)
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Soijer in view of Wang as applied to claims 1 and 10 above, and further in view of Woodman.
Regarding claim 8:
Soijer in combination with Wang discloses the “method as claimed in claim 1,” and Soijer further discloses “using the provided values to automatically determine a spatial offset for the second vehicle.” (See at least Soijer ¶¶ 11, 35, and FIG. 1-2b, which disclose the determination of a spatial offset yACT between each vehicle route.)
Soijer in combination with Wang does not specifically disclose the following limitations. However, Woodman does teach these limitations: 
“wherein the first and second vehicles comprise unmanned aerial vehicles.” (See at least Woodman ¶¶ 2 and 29, which disclose the use of unmanned aerial vehicles.)
“the method comprising providing values of a planned flight altitude and field of view angles to respective payload cameras of the second vehicle.” (See at least Woodman ¶¶ 98 and 105, which disclose a camera that includes sensors to capture data, including “timing data, motion data, speed data, acceleration data, altitude data, GPS data, and the like” and “any motion, orientation or change in location experienced by the camera.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Wang by using it for unmanned aerial vehicles and providing flight data to “aerial capture platform includes features that allow for understanding presence in places of operation.” (See at least Woodman ¶¶ 30-31.)
Regarding claim 17:
Soijer in combination with Wang discloses the “apparatus as claimed in claim 10,” and Soijer further discloses “using the provided values to automatically determine a spatial offset for the second vehicle.” (See at least Soijer ¶¶ 11, 35, and FIG. 1-2b, which disclose the determination of a spatial offset yACT between each vehicle route.)
Soijer in combination with Wang does not specifically disclose the following limitations. However, Woodman does teach these limitations:
“wherein the first and second vehicles comprise unmanned aerial vehicles.” (See at least Woodman ¶¶ 2 and 29, which disclose the use of unmanned aerial vehicles.)
“the apparatus being configured to provide values of a planned flight altitude and field of view angles to respective payload cameras of the second vehicle.” (See at least Woodman ¶¶ 98 and 105, which disclose a camera that includes sensors to capture data, including “timing data, motion data, speed data, acceleration data, altitude data, GPS data, and the like” and “any motion, orientation or change in location experienced by the camera.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Wang by using it for unmanned aerial vehicles and providing flight data to vehicle cameras as taught by Woodman, because this allows for the vehicle to be operated “aerial capture platform includes features that allow for understanding presence in places of operation.” (See at least Woodman ¶¶ 30-31.)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Soijer in view of Wang as applied to claims 1 and 10 above, and further in view of Hutton and Kumar.
Regarding claim 16:
Soijer in combination with Wang discloses the “apparatus as claimed in claim 10,” and Soijer further discloses the following limitations: 
“determine the planned waypoint of the second vehicle so that the planned waypoint of the second vehicle is not set further towards the direction of the second route for the first vehicle than a next planned target waypoint of the second vehicle.” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose that each vehicle’s trajectory is parallel to each other and kept apart from each other by a distance yACT, meaning that none of the second vehicle’s waypoints will be any closer to the first vehicle’s route than any other waypoint.)
“determine a planned waypoint for the second vehicle so that the planned waypoint does not intersect with a determined route of the first vehicle.” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose that each vehicle’s trajectory is parallel to each other and kept apart from each other by a distance yACT, meaning that the trajectories never intersect with each other.)
“control length of a planned route of the second vehicle between successive planned waypoints so that the planned route does not extend past turning points of the first vehicle.” (See at least Soijer ¶ 34 and FIG. 1 and 5, which disclose that each vehicle’s trajectory is parallel to each other and kept apart from each other by a distance yACT, meaning that the trajectories never intersect with each other 
“periodically send planned target waypoints to the second vehicle.” (See at least Soijer ¶¶ 11, 21, and 26, which disclose that support waypoints P’ are determined for the following vehicle. A trajectory following the waypoints is provided to the vehicle so that it can be controlled to follow the trajectory.)
Soijer in combination with Wang does not specifically disclose the following limitations. However, Hutton does teach these limitations:
“take a control action in response to determining that a distance between the planned waypoint of the second vehicle and the first position of the first vehicle exceeds a predetermined threshold.” (See at least Hutton col. 5 ll. 14-44, col. 6 ll. 37-55, and FIG. 5, which disclose a “maximum allowable offset distance Xmax” between a “shadow aircraft” and a “true aircraft.” This “maximum allowable offset distance Xmax” reads on the “predetermined threshold” recited in the claim limitation. These sections also disclose that the aircraft can be controlled by an operator or an autopilot system to guide the aircraft according to the determined offset path.)
“determine a planned waypoint for the second vehicle so that if the first vehicle has more than one waypoint remaining, the following waypoint of the first vehicle defines a maximum amount of spatial offset for the second planned route for the second vehicle.” (See at least Hutton col. 5 ll. 14-44, col. 6 ll. 37-55, and FIG. 5, which disclose an example in which the true aircraft has four waypoints on its path, and the remaining waypoints are used to determine the “maximum allowable offset distance Xmax” between the “true aircraft” and “shadow aircraft.” “shadow aircraft” and the “true aircraft” read on the “first vehicle” and “second vehicle” respectively, and the “maximum allowable offset distance Xmax” reads on the “maximum amount of spatial offset for the second planned route” as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Wang by maintaining a maximum offset distance between the paths of the aircraft as taught by Hutton, because this ensures that there is a sufficient leg length for performing the turns between waypoints. (See at least Hutton col. 5 ll. 14-35 and FIG. 5.)
Soijer in combination with Wang does not specifically disclose that the system is configured to “generate a formation of the first vehicle and at least one second vehicle based on predetermined parameters provided for the formation.” However, Kumar does teach this limitation. (See at least Kumar col. 2 ll. 59-67, which disclose a controller that calculates optimum trajectory paths based on weighting factors and overlap constraints, and then sends commands to control the vehicles based on the calculated trajectory paths. The “optimum trajectory paths” read on the “formation,” and the “weighting factors” and “overlap constraints” both read on the “predetermined parameters” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Wang by creating the vehicle trajectories based on certain parameters as taught by Kumar, because including certain parameters in the trajectory calculation can help to enforce collision avoidance. (See at least Kumar col. 1 ll. 19-21.)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Soijer in view of Wang as applied to claim 14 above, and further in view of Gurel.
Regarding claim 19:
Soijer in combination with Wang discloses the “apparatus as claimed in claim 14,” but does not specifically disclose “a handheld device.” However, Gurel does teach this limitation. (See at least Gurel col. 19 l. 54-col. 20 l. 3, FIG. 9A and 9B, which disclose a handheld device that is used to control the UAV.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Wang by including a handheld apparatus as taught by Gurel, because it may be required for “an operator of a UAV to maintain visual contact with the UAV when the UAV is in flight.” (See at least Gurel col. 1 ll. 21-23.)
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Soijer in view of Wang as applied to claims 1 and 10 above, and further in view of BRENT et al. (US 2009/0132157 A1), hereinafter BRENT.
Regarding claim 21:
Soijer in combination with Wang discloses the “method as claimed in claim 1,” and Soijer further discloses the following limitations:
“wherein the second planned route of the second vehicle has substantially parallel consecutive segments with the planned route of the first vehicle.” (See at least Soijer ¶¶ 9, 11, 37, and FIG. 1-2b and 5, which disclose that each segment of the trajectory of the following aircraft “is parallel to the trajectory of the lead aircraft.”)
“wherein the method further comprises causing generation of a waypoint along an inner curve at a crossing point between the substantially parallel consecutive segments of the second vehicle.” (See at least Soijer ¶¶ 45-46 and FIG. 4, which 
Soijer in combination with Wang does not specifically disclose “wherein generating an additional path segment comprises causing to add an outer curve segment in a void between an end point and a start point of the substantially parallel consecutive segments of the second vehicle.” However, BRENT does teach this limitation. (See at least BRENT ¶ 36 and FIG. 22, which disclose adding an outer curve path segment in a scenario where there is a void between consecutive path segments.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Wang by generating an outer curving path in a void between path segments as taught by BRENT, because this allows for a suitable transition between of the existing path segments. (See at least BRENT ¶ 36.)
	Regarding claim 22:
Soijer in combination with Wang discloses the “apparatus as claimed in claim 10,” and Soijer further discloses the following limitations: 
“wherein the second planned route of the second vehicle has substantially parallel consecutive segments with the planned route of the first vehicle.” (See at least Soijer ¶¶ 9, 11, 37, and FIG. 1-2b and 5, which disclose that each segment of the trajectory of the following aircraft “is parallel to the trajectory of the lead aircraft.”)
“cause generation of a waypoint along an inner curve at a crossing point between the substantially parallel consecutive segments of the second vehicle.” (See at 
Soijer in combination with Wang does not specifically disclose that the apparatus is configured to “generate an additional path segment by causing to add an outer curve segment in a void between an end point and a start point of the substantially parallel consecutive segments of the second vehicle.” However, BRENT does teach this limitation. (See at least BRENT ¶ 36 and FIG. 22, which disclose adding an outer curve path segment in a scenario where there is a void between consecutive path segments.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flight control method disclosed by Soijer in combination with Wang by generating an outer curving path in a void between path segments as taught by BRENT, because this allows for a suitable transition between of the existing path segments. (See at least BRENT ¶ 36.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662            

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662